962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack AMARIGLIO, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, Defendant-Appellee.
No. 92-1337.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 19, 1992

Jack Amariglio, Appellant Pro Se.
Margaret Person Currin, United States Attorney, Raleigh, North Carolina, for Appellee.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jack Amariglio appeals from the district court's order dismissing his complaint pursuant to 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Amariglio v. United States Dep't of Justice, No. CA-92-111 (E.D.N.C. Feb. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED